Exhibit Highlands Bankshares, Inc. Announces Third Quarter Results Highlands Bankshares, Inc. (OTCBB: HBSI) announces its results of operations for the year ended December 31, 2009. Highlands Bankshares’ 2009 operations produced annual net income of $3,356,000. This compares to income of $4,970,000 for the year ended December 31, 2008, a decrease of 32.47%. Earnings per share, (EPS) for 2009 was $2.51 per weighted average share of common stock outstanding compared to EPS of $3.59 for the year ended December 31, 2008. Assets at
